
	
		II
		110th CONGRESS
		2d Session
		S. 2853
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2008
			Ms. Landrieu (for
			 herself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to remove
		  the cap on disproportionate share adjustment percentages for certain rural
		  hospitals.
	
	
		1.Removal of the cap on
			 disproportionate share adjustment percentages for certain rural
			 hospitalsSection
			 1886(d)(5)(F)(xiv)(II) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)(F)(xiv)(II)) is amended by striking 12 percent and
			 inserting 12 percent. The preceding sentence shall not apply to a
			 hospital that, in the case of discharges occurring on or after April 1, 2004,
			 is classified as a rural referral center under subparagraph (C), that, in the
			 case of discharges occurring on or after October 1, 2006, is classified as a
			 medicare-dependant, small rural hospital under subparagraph (G)(iv), or that,
			 in the case of discharges occurring on or after October 1, 2008, is located in
			 a rural area and has more than 100 beds..
		
